Citation Nr: 0323375	
Decision Date: 09/10/03    Archive Date: 09/23/03

DOCKET NO.  02-07 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for the cause of veteran's 
death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and D.M.




ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1950 to July 
1952, and died in September 2001.  The appellant is his 
surviving spouse.

This case first came before the Board of Veteran's Appeals 
(Board) from a rating decision rendered by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA) in February 2002, wherein service connection for 
the cause of the veteran's death and eligibility for 
Dependents' Educational Assistance were denied.

A videoconference hearing was held in March 2003 before the 
undersigned Acting Veterans Law Judge, sitting in Washington, 
D.C.


REMAND

First, the Board notes that, during the videoconference 
hearing in March 2003, it was determined that the claims 
folder does not contain complete copies of the records of 
Robert W. Taylor, M.D. at Ochsner Clinic, L.L.C. in Slidell, 
Louisiana for treatment from 1993 to September 2001.  The 
record before the Board contains only two letters from Dr. 
Taylor dated in January and April 2002.  The claims folder 
also does not provide for the records of Slidell Memorial 
Hospital covering the period from June 2001 to September 
2001.  The Board notes that obtaining these medical records 
would enable a full evidentiary development of the 
appellant's claim given that (1) Dr. Taylor has opined in his 
letters dated in January and April 2002 that there is a 
causal nexus between the decedent veteran's injuries incurred 
during service in the Korean War and the ultimate cause of 
the veteran's death; and (2) the veteran was hospitalized at 
Slidell Memorial Hospital for several months in 2001 prior to 
his death there in September 2001.  The record indicates that 
the appellant has signed forms authorizing the release of the 
veteran's medical records to VA.

Second, the Board notes that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law, whereby the obligations of VA with respect to the duty 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim were redefined.  The VCAA established an 
enhanced duty to notify the claimant as to the information 
and evidence necessary for claim substantiation.  In the 
instant case, the appellant has not been furnished with any 
information as to VA's enhanced obligations under the VCAA, 
and in particular as to VA's obligations as defined by the 
United States Court of Appeals for Veterans Claims in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This matter 
should be addressed before the Board conducts any further 
appellate review of this case.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO shall obtain the medical 
records of Dr. Robert W. Taylor, at 
Ochsner Clinic, L.L.C., 2750 Gause Blvd., 
Slidell, Louisiana 70461, covering the 
period from 1993 to September 2001. 

2.  The RO shall obtain the medical 
records of Slidell Memorial Hospital, 
1001 Gause Blvd., Slidell, Louisiana 
70458, covering the period from June 2001 
to September 2001.  

3.  The records obtained from Dr. Taylor 
and Slidell Memorial Hospital shall be 
associated with the appellant's claims 
folder.
 
4.  The RO is to advise the appellant, by 
means of a letter, as to her and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify her;

	b) VA's duty to assist her, to 
include what VA will accomplish and what 
she must do to assist in the development 
of her claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if she has 
any questions.

5.  Following the receipt by the RO of 
the records of Dr. Taylor and Slidell 
Memorial Hospital and after any action or 
actions required by the submittal of 
information or evidence by the appellant 
or expiration of the appropriate time for 
the appellant to furnish any such 
information or evidence, the RO should 
review all evidence associated with the 
claims folder subsequent to April 2002, 
when the Statement of the Case was 
issued.  If the decision remains in any 
manner adverse to the appellant, she 
should be furnished with a Supplemental 
Statement of the Case and with the 
appropriate period of time within which 
to respond thereto.  The case should then 
be returned to the Board for further 
review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, Board's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.

The appellant need take no action until she is so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process concerns.  No 
inferences as to the ultimate disposition of this claim 
should be made.


	                  
_________________________________________________
	CHERYL L. MASON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


